Title: To John Adams from Henry Guest, 8 September 1808
From: Guest, Henry
To: Adams, John


                            Truly Honorable Sir
                            8 Sepbr 1808 New Jersy
                        
I have Deferred Acknowleging the reipt. of your Very Obliging Lettr. Of 16 June Last wherein in a Peculiar Manner you are pleased to Except of your Guest. May it be to you the Service intended from the Simplicity of honist intentions—And I hartily Wish I Could So Easily transpourt the Doner to your preasence for an hour when your Lasure Would Admit—He which in the first Moments Endeavour to Convince you That the proposition Contained in his Address to your Son flowed from the Simplicity of his heart, As he had at that time Only Scene that the Sinful part of the Boston Legeslator had put Another in his room in the Senate When his Year Was Out.—This Struck me with a thought That if his Father Could be made The presidant His Son Might be brought forward in Such Offices As Would baffel their Stupid and Malignant Mallice—This Sir Was one of My Motives not Doubting your Very Supireor tallants and Long tryed  Beside I have Long been of Oppinion that the New England States Should have their turn about in being at the head of our new formed Government As they abound in either of the first  understanding and Patriotism But Sir When I Read your five reasons for Keeping Out of office I Cried Out Enough Enough Pardon the Simplicity of More than four Score years.—Yours Most Sincearly
Henry Guest

Honbl. John Adams at Braintree
To the Honorable John Quincy Adams In Boston
Sir I have A bone to pick with You—It seemes when the Fifty majority in Your Legislatur pick  to serve in the Senate when your term Should Expire—You gave up the Year that you had a right to serve and your Country had a right in Your Superior political Gifts. I Must acknowledge this gave me a shock that I am not yet Recovered of and  I had  pleased My Self that by Continuing your time you would by your Superior Tallents and strong patriotism become justly rising Charactor and in Due time would rise to the Head of Our Government. But by that fatal persipitancy Our Country Looses one of her Most Inlitned SONS—Look to this fourth of July Last in which you was Celebrated in All honist Companeys Even to Charleston and Savana—Wishing you health and Stidaness in your future Political Life. I am Sir, Your Most Humble Serv.Henry GuestTo the Hond
John Quincy Adams Boston
Again to My Much Esteemed and Honoble, John, Adams at Quincy a few observations for his amusement in A Lessure Hour—
Our Latter Days is Cast in an Extrordinary Era of  times Greater of our Globe is convulsed—Murder and Slaughter of the Human beings seemes to be the order of the Day and in this heretofore friendly and happy country is gitting in a train of Evils that I fear Will lead to Distruction. The necessary and wholesome laws not only Evaded but broke in the face of Day our honist and worthy law Makers Chosen by their country traduced by Vile Publications and the Authors incouraged by a Set of men that ought to be bannished from our country. All this under the Mis freedom of the press and yet if an individial is traduced in his Charrector  He has his remedy in Law And shall it be suffered that when our law Makers are traduced in the Most Vile Manner and their laws broken that they have no remedy to Make Example of these Vile printers that is Constantly agravating and pushing Our Country to Distruction condem the Stupid and fals  of . I think by force—What freedom to       and Overturn the hapiest and freest  government under the Son for Which the presses must be free, and these characters suffered to go on With their Diabolitical Work if there is no laws to stop their Career  it is time their was one that reach their NECKS— up A doller or too our country  would be happily clear of the greatest Villians that any country  can produce And we should again be a band of Brothers Defying the power and the malice  of Britain with all their Bribery  to shake or overturn our Well poised Government and We would Laugh at the threats of Bonepart With all his s—It is not unlikely but that it is by some Vile publication that has induced this Cool and premeditated Murders at Vermont for which if Example is not made Our government is Lost.
Sir I have wrote the above as these matters process in my mind whenever they are  Excuse  them by your most  Mind. Wishing you and yours health and happiness I Am your

Henry Guest